United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 02-1357
                                     ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Rene Ramos Galvan, also known as      * District of Minnesota.
Victor Reyes, also known as Victor    *
Galvan Reyes,                         *     [UNPUBLISHED]
                                      *
            Appellant.                *
                                 ___________

                          Submitted: August 9, 2002
                              Filed: August 14, 2002
                                   ___________

Before BOWMAN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       Rene Ramos Galvan appeals from the sentence imposed by the District Court1
following his guilty plea to a drug charge. Galvan’s counsel has filed a brief and
moved to withdraw under Anders v. California, 386 U.S. 738 (1967). Galvan has
filed a supplemental brief, asserting that his counsel was ineffective, that the District
Court should not have held the plea hearing on September 11, 2001, because the


      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
hearing resulted in a “coerced confession” and the district judge’s “actions and
statements would show his mind was on the Twin Towers and not [Galvan’s] due
process.” We affirm.

      As to the issue raised by counsel, we conclude that the District Court properly
sentenced Galvan in accordance with the unobjected-to drug quantities set forth in the
presentence report. See United States v. Beatty, 9 F.3d 686, 690 (8th Cir. 1993).

       Galvan’s pro se arguments are also unavailing. His challenge to his counsel’s
effectiveness should be brought in a 28 U.S.C. § 2255 motion, if at all. See United
States v. Clayton, 210 F.3d 841, 845 n.4 (8th Cir. 2000). Further, he has not
explained how he was prejudiced from the Court’s unobjected-to decision to proceed
with the September 11, 2001 plea hearing, and the hearing transcript does not support
his assertion that the Court coerced his guilty plea or otherwise violated his rights.

      We have reviewed the record independently under Penson v. Ohio, 488 U.S.
75 (1988), and have found no nonfrivolous issues. Accordingly, we grant counsel’s
motion to withdraw and affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-